



COURT OF APPEAL FOR ONTARIO

CITATION: Abi-Mansour v. Ontario College of Teachers, 2016
    ONCA 602

DATE: 20160728

DOCKET: M46734 (M46021)

Gillese J.A. (In Chambers)

BETWEEN

Paul Abi-Mansour

Applicant
    (Moving Party)

and

Ontario College of Teachers

Respondent (Responding Party)

Paul Abi-Mansour, acting in person

Christine Lonsdale and Shane C. DSouza, for the
    responding party Ontario College of Teachers

Heard: In writing on July 28, 2016

ENDORSEMENT

[1]

This matter has a lengthy judicial history arising from a disciplinary
    proceeding in respect of Mr. Abi-Mansour.

[2]

Mr. Abi-Mansour is a member of the Ontario College of Teachers (the
    College). He was the subject of a complaint before the Colleges Discipline
    Committee.

[3]

On August 28, 2012, the Discipline Committee found that Mr. Abi-Mansour
    had committed numerous acts of professional misconduct. It released its
    decision on penalty on January 28, 2013.

[4]

Mr. Abi-Mansours appeal to the Divisional Court was dismissed on
    October 30, 2014.

[5]

Mr. Abi-Mansour had fifteen days in which to file a notice of motion for
    leave to appeal the Divisional Court decision to this court. That is, the
    notice of motion had to be filed by November 14, 2014. He failed to file his
    notice of motion seeking leave within the requisite time frame. The College
    consented to a brief extension to November 24, 2014.

[6]

However, Mr. Abi-Mansour took no further steps for over a year. On January
    25, 2016, he brought a motion seeking an extension of time to seek leave to
    appeal. That motion was dismissed by Feldman J.A. on March 14, 2016.

[7]

On March 17, 2016, Mr. Abi-Mansour served on the College a Notice of
    Motion asking that Justice Feldmans decision be reviewed (the Review Motion).
    The Registrar dismissed the Review Motion on June 3, 2016, after Mr.
    Abi-Mansour failed to file the necessary documents by the prescribed deadlines.

[8]

Mr. Abi-Mansour brings this motion, in writing, asking that this court
    restore his Review Motion.

[9]

I have concluded that the Review Motion ought not to be restored.  I
    reach this conclusion based on a consideration both of Justice Feldmans
    decision and of the underlying proposed appeal.

[10]

I see no prospect that a panel hearing the review motion would set aside
    Justice Feldmans decision.  She gave clear, careful and compelling reasons for
    refusing to grant an extension of time in which to seek leave. Those reasons
    explain the stringent test for granting leave and why the grounds of appeal
    which Mr. Abi-Mansour set out do not meet that test.

[11]

Furthermore, it would be contrary to the interests of justice to prolong
    this matter any further.

[12]

While I have not set out the numerous steps which Mr. Abi-Mansour has
    taken to delay this matter in the proceedings before the College, in the
    Divisional Court and in this court, a review of the history of this matter
    leads inevitably to the conclusion that this motion is yet another step in a
    pattern of delay by Mr. Abi-Mansour. There is a price to be paid for such a pattern
    of conduct and the College has paid it, in the form of ever increasing expenses
    and lack of finality.

[13]

Moreover, I see no merit in Mr. Abi-Mansours underlying proposed
    appeal. The factual findings of the Colleges Discipline Committee appear
    unimpeachable. It is telling that the Divisional Court dismissed Mr.
    Abi-Mansours appeal, with brief reasons, from the bench.

DISPOSITION

[14]

For these reasons, the motion is dismissed.

[15]

The College has sought costs of this motion. If it chooses to proceed
    with that request, it may file written submissions with the court to a maximum
    of 3 pages in length no later than August 12, 2016. Mr. Abi-Mansour may file
    written submissions in response, to a maximum of three pages, no later than
    August 19, 2016.

E.E.
    Gillese J.A.


